Citation Nr: 1728637	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  11-27 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for kidney stones, to include as due to herbicide exposure.

2.  Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD).

3.  Entitlement to an increased rating for coronary artery disease, status post coronary artery bypass graft ("coronary artery disease"), rated initially as 10 percent disabling, as 30 percent disabling from March 26, 2010, as 60 percent disabling from November 10, 2010, and as 30 percent disabling from November 1, 2016, to included considering whether it was appropriate to reduce the rating.

4.  Entitlement to a total disability rating based on individual unemployability by reason of service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to September 1969, including service in Vietnam.  His decorations include a Combat Action Ribbon and a Vietnam Service Medal.

These matters come before the Board of Veterans' Appeals (Board) on appeal from three rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO).  A September 2009 rating decision granted service connection for PTSD, assigning a 30 percent rating effective May 29, 2009, and denied service connection for kidney stones.  A November 2010 rating decision granted service connection for coronary artery disease, assigning a 10 percent rating effective July 30, 2009, a 30 percent rating from March 26, 2010, and a 60 percent rating from November 10, 2010.  The November 2012 rating decision denied entitlement to a TDIU.

In April 2015, the RO granted an earlier effective date of May 29, 2009, for service connection for coronary artery disease.

In March 2016, the RO proposed decreasing the rating for coronary artery disease from 60 percent to 30 percent.  In August 2016, the RO implemented the decrease to 30 percent for coronary artery disease, effective November 1, 2016.  Although the reduction is not specifically before the Board, the Board deems the issue of whether the reduction was proper to be part and parcel of the current appeal for an increased rating for coronary artery disease because the increased rating claim covers the period prior to, during, and after the reduction.  See Hart v. Mansfield, 21 Vet. App. 505, 509 (2007) (holding that a review of an increased rating claim may take into account varying and distinct disability ratings throughout the entire time period the increased rating claim has been pending, to account for the dynamic nature of the disorder at issue).  Accordingly, the Board takes jurisdiction of the issue of whether the reduction was proper.

The issues of entitlement to service connection for kidney stones, an increased rating for coronary artery disease including whether a rating reduction was proper, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire period of appeal, the Veteran's PTSD is productive of a disability picture that more nearly approximates that of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to symptoms of irritability, depressed mood, anxiety, impaired sleep, and feeling claustrophobic.  There is no evidence of flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; or impaired abstract thinking.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided notice letters to the Veteran in July 2009, prior to the adjudication of the claim for service connection for PTSD.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim for service connection, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claims.  The letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).         
                                                                                                                                                                                                                                                                                                                            
The Veteran's claim for a higher initial rating for PTSD is a downstream issue, which was initiated by the notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Thus, there is no duty to provide additional notice with regard to the increased rating claim.  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim for an increased rating for PTSD.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering the increased rating claim on its merits.  The Board finds that the duty to notify provisions have been fulfilled with regard to this claim, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board further finds that all relevant evidence has been obtained with regard to the PTSD issue, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) and VA medical records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the increased rating claim. 

The Veteran underwent VA examinations in August 2009, May 2015, and September 2016 to obtain medical evidence regarding the nature and severity of the PTSD.  The Board finds the VA examinations and opinions adequate for adjudication purposes.  The examinations were performed by medical professionals based on review of the claims file, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive.  Opinion is provided as the nature, etiology, and severity of any diagnosed conditions.  As such, the Board finds that the Veteran has been afforded adequate examination.  The Board finds that VA's duty to assist has been met.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson,  21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, and no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim for an increased rating for PTSD.



Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The rating criteria for rating mental disorders, including PTSD, reads as follows:  a 100 percent rating requires total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

The Court has held that Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32). 

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id.   

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in reality testing or communications (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  Id.

The Secretary of VA recently amended the portion of the Schedule for Rating Disabilities dealing with psychiatric disorders and the associated adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  However, the amended provisions do not to apply to claims that were pending before the Board (i.e., certified for appeal to the Board) on or before August 4, 2014, even if such claims are subsequently remanded to the AOJ.  The instant appeal was initially certified to the Board in April 2016.  Therefore, the new version of the Schedule for Rating Disabilities is for application in the instant appeal.

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The Federal Circuit explained that the frequency, severity, and duration of the symptoms also played an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  The Board assesses both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Increased Rating for PTSD

The Veteran contends without further elaboration that a higher rating is warranted for the severity of his PTSD.

After careful review, the evidence shows that for the entire period of appeal, the Veteran's PTSD most closely approximates the criteria for a 30 percent rating under Diagnostic Code 9411.  The evidence does not more closely approximate the schedular criteria for the assignment of disability rating in excess of 50 percent for that period of appeal.  

VA treatment records indicate that in July 2009, the Veteran was admitted to the psychiatric unit for inpatient care for one week.  He was having suicidal thoughts, including "death by cop."  He reported that that "everything [was] falling apart," including problems at home blowing up at his wife, problems getting his pay from work, problems with a "don't care" attitude, and being uncomfortable with the state of affairs in the USA.  The Veteran indicated that he stopped taking his anti-depressant medication two weeks ago.  One day after he was admitted, the Veteran's GAF score was assessed at 40.  He agreed to start a trial of different psychotropic medications to target symptoms of mood and irritability.  He was started on Zoloft daily, Trazodone as needed for insomnia, and Vistaril as needed for anxiety.  Two days later, his GAF score was 55.  Upon his discharge, the Veteran denied having suicidal thoughts and discussed his plans to return to work as a truck driver.  Two weeks later in a follow-up appointment, the Veteran reported that he was recently told he could have kidney cancer, and that he was stressed out and had quit his job.  He denied suicidal thoughts.

In August 2009, the Veteran was afforded a VA PTSD examination.  He reported that he was taking sertraline for mood/depression, but that he was not taking trazodone for insomnia.  He indicated that he was considering stopping the sertraline because he did not think it was effective.  The Veteran's other reported symptoms included nightmares 2-3 times per week, sleeping no more than 4-5 hours per night, a feeling of detachment from others (including having no friends), extreme discomfort with movies that depict Vietnam, increased arousal including irritability or outbursts of anger, hypervigilance, feeling claustrophobic, and markedly diminished interest or participation in significant activities.  The examiner indicated that the frequency of the Veteran's symptoms was high and the severity was moderate.  

The examiner noted that the Veteran had been married nearly 40 years, had two adult children and two grandchildren.  Although the Veteran's wife reported that the Veteran was irritable, unpleasant, and unpredictable, the examiner noted that they "clearly get along well."  The Veteran had worked until he was hospitalized in July 2009 for suicidal ideations, and that he had a certificate indicating that was healthy enough to return to work, but that he had not yet done so because of medical issues involving his kidneys.  The examiner noted that the Veteran's ability to hold a job since leaving the Marines was fair; he remained consistently employed but appeared to move around from one job to another with some interpersonal issues interspersed with a general impatience with the world.  However, the Veteran had stayed with one employer for 14 years and it was likely he would have remained there if the plant had stayed open.  The Veteran's only social commitment was as a trustee for his church, and occasionally going with his wife to a friend's house.  The Veteran reiterated that he had no intention of following through with his suicidal ideations, as then he would miss out on being with his grandchildren.  

The Veteran was appropriately dressed and groomed, had unimpaired thought process and communication, appropriate behavior, was fully oriented, and exhibited no obsessive or ritualistic behavior.  The examiner indicated that the Veteran's sole mental disorder diagnosis was PTSD, with a GAF score of 60.  The examiner specified that the Veteran was doing better with his PTSD symptoms than he was during most of the years prior to his application for compensation.  He was enjoying being a grandparent and having more time to spend with his grandchildren, but the PTSD had a profound effect on the Veteran in terms of his general demoralization and sense of alienation from the community outside of his home.  The PTSD did not affect the Veteran's ability to work or stay in a family, and he was "clearly capable" of managing his financial affairs.  

The Veteran began attending a VA combat PTSD group in September 2009.  He was also seen regularly by a VA psychiatrist and social worker for PTSD treatment.  In October 2009, the Veteran reported that he had quit taking trazodone because they put him to sleep, and that he had quit working due to his kidney problems.  

In 2010, the Veteran attended PTSD support group meetings in January, March, August, September, October, November, and December.  In an April 2010 individual session, the Veteran reported that he was "doing fine and cannot think of any problems right now."  He was back to driving a truck up to Kansas City.  His PTSD was noted to be improved and in good stability.  In August 2010, the Veteran reported that he stopped taking sertraline a few months ago because he felt he could not function as well while driving his truck; he indicated that he felt better without, with the help of therapy and talking to friends.  In September 2010, the Veteran reported in a VA psycho-social assessment that he was driving a semi-truck part-time, quitting when he reached the limit of income allowed by Social Security.  His main social contacts were his wife, church (which he attended regularly with his wife), and the PTSD combat support group.  

In 2011, the Veteran attended PTSD support group meetings regularly between January and June, and then one meeting in July and one in December.  In a February 2011 individual appointment, the Veteran reported that he was experiencing increasing chaos at home.  His wife attended an individual treatment session with him, and they were working on improving communication and activities.  In April 2011, the Veteran and his wife began marital therapy, which they continued to participate in 2-4 times per month throughout the rest of the year.  In June 2011, the Veteran had an emotional outburst in a PTSD group meeting, believing that someone else in the group had stolen something from him.

The Veteran continued being seen by a VA social worker in January, February, and March 2012, and he and his wife continued in marital therapy until April 2012.  In a March 2012 psycho-social assessment, the Veteran reported that he was in close contact with his two adult children, was living with his wife, and that he liked to hunt and fish but those had been limited since his heart attack.  He was struggling with depression, mostly related to his relationship with his wife and finances.  The social worker noted that the Veteran was alert and oriented, well dressed and groomed, and appropriate in manner and presentation.  He denied suicidal and homicidal ideations.  

In May 2013 depression and PTSD screenings, the Veteran denied having little interest or pleasure in doing things; feeling down, depressed, or hopeless; had any nightmares about it or thought about it when he did not want to; tried hard not to think about it or went out of his way to avoid situations that reminded him of it; being constantly on guard, watchful, or easily startled; or feeling numb or detached from others, activities, or his surroundings.  

In July 2014, the Veteran indicated that he needed a letter from VA stating that he had PTSD and could not wear a seatbelt as a result because he felt too confined.  He had gotten several tickets from the police because he was not wearing a seatbelt.  The Veteran further stated that he had not been in treatment recently for PTSD and did not feel that he needed treatment.  He was told by a social worker that a psychiatrist would not write  letter unless he was in treatment.  

The Veteran had a second VA PTSD examination in May 2015.  He reported that on a typical day, he got up at 6:00am, showered, fed the chickens every other day, then came back into the house and did little projects or something his wife wanted him to do (like mowing the lawn), went out to eat fast food or to a restaurant, then after dinner watched TV and went to bed as early as 6:00pm or between 9:30 and 10:00pm at the latest.  The weekends were not much different except that he went to church.  He saw his adult daughter every other day, and was running two horse stables.  The examiner indicated that the Veteran attended a PTSD support group from 2009 to 2012, but he had not been seen since then and had no mental health complaints except for the July 2014 request for a letter about his seatbelt.  The Veteran was not on any medication for his mental health.  The examiner found that the sole symptom that applied to the Veteran's PTSD diagnosis was anxiety.  He was dressed and groomed appropriately, behaved appropriately, was oriented to all spheres, and had an intact memory with some mild decline in line with his age.  The Veteran asserted that he had fleeing thoughts of suicide but that he was "here to piss people off, not kill myself."  He stated he got tired of his situation at times, but that went away and was okay.  He denied any intent or plan.  The examiner opined that the Veteran's PTSD symptoms caused occupational and social impairment due to mild or transient symptoms, which decreased his work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  He further indicated that the Veteran was capable of managing his financial affairs and there was no significant increase in his symptoms.  

In a June 2015 VA clinic appointment, the Veteran denied having little interest or pleasure in doing things, and denied feeling down, depressed, or hopeless.  

In an August 2016 VA clinic appointment, the Veteran denied having little interest or pleasure in doing thing, but he felt down, depressed, or hopeless nearly every day in the past two weeks.  He also reported that several days in the past two weeks he felt tired or had little energy, had trouble concentrating on things such as reading the newspaper or watching television, was moving or speaking slowly or being fidgety or restless, and thought he would be better off dead or hurting himself in some way, which was suggestive of mild depression.

In September 2016, the Veteran underwent a third VA PTSD examination.  He reported that his family life was "not too good.  I am fed up with the way I'm living."  He stated that his wife hoarded things from deceased family members, and he felt like their relationship had gotten worse since the last review because he did not work anymore so he was home more.  The Veteran indicated that he had no other support system and no friends he saw regularly, although he did have someone that helped him cut wood, and he attended church regularly.  He denied suicidal and homicidal ideations.  He maintained an active commercial driver's license, but had not driven a truck since 2010.  Upon physical examination, the Veteran had excellent hygiene and grooming, appropriate behavior, cooperative but irritable attitude, was oriented, and had normal speech.  The examiner indicated that the Veteran's symptoms included depressed mood, anxiety, chronic sleep impairment, and difficulty in establishing and maintaining work and social relationships.  He was capable of managing his financial affairs.  The examiner opined that the Veteran's PTSD symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine, self-care, and conversation.

In sum, for the entire period of appeal, the weight of the competent and credible evidence preponderates against the assignment of a rating in excess of 30 percent for the Veteran's PTSD.  The probative evidence establishes that the PTSD does not more nearly approximate occupational and social impairment with reduced reliability and productivity, which would warrant a 50 percent rating under Diagnostic Code 9411.

The Board finds that the weight of the competent and credible evidence shows that the Veteran's PTSD manifests by symptoms including irritability, depressed mood, anxiety, impaired sleep, and feeling claustrophobic.  Mental health professionals assigned GAF scores of 55 and 60, which is indicative of moderate symptoms (e.g., flat affect and circumstantial speech).  See DSM-IV.  The Board acknowledges that the Veteran had a GAF score of 40 while he was admitted inpatient in July 2009, but finds it significant that only a few days later his GAF score was 55, and approximately one month later it was 60.  The August 2009 VA examiner indicated that the Veteran's symptoms did not impact his ability to work or stay in a family; the May 2015 VA examiner indicated that the sole PTSD symptom was anxiety; and the September 2016 VA examiner indicated that the Veteran's PTSD symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  

Moreover, the Veteran has been married for over 40 years, maintains relationships with his children and grandchildren, and engages in some activities, including going to church and eating out with his wife.  He has not worked fulltime since 2010, but indicated in the August 2009 VA examination that he was not working due to his kidney problems.  Moreover, in two applications for entitlement to a TDIU received in 2012 and 2013, the Veteran listed a variety of physical conditions that prevented him from being able to work, but did not including PTSD as a reason why he could not work.  Such levels of impairment warrant a 30 percent rating.  

Thus, the Board also finds that for the entire period of appeal, the evidence weighs against the assignment of a 50 percent rating for the Veteran's PTSD.  The evidence establishes that the PTSD symptoms do not more nearly approximate occupational and social impairment with reduced reliability and productivity, which would warrant a 50 percent rating under Diagnostic Code 9411.  The Veteran has never been found to have a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; or impaired abstract thinking.  38 C.F.R. § 4.130. 

Although the Veteran reported symptoms of disturbances of mood and difficulty with social relationships, the Board does not find this symptom to be of such frequency, severity, and duration that it results in occupational and social impairment with reduced reliability and productivity to warrant a higher 50 percent evaluation at any point during the period of appeal.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (stating that use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating).  As discussed above, the Veteran had been married for more than 40 years, had good relationships with his children and grandchildren, and was not noted to be significantly impaired occupationally due to his PTSD symptoms.  The Board also finds it significant that results of VA depression screenings in May 2013 and June 2015 were negative.  

Similarly, although the Veteran was noted to have suicidal ideation for a week in July 2009, and asserted that he had fleeting thoughts of suicide in the May 2015 VA examination, the Board does not find this symptom to be of such frequency, severity, and duration that it results in occupational and social impairment with reduced reliability and productivity to warrant a higher 50 percent evaluation at any point during the period of appeal.  Importantly, the Veteran specified upon his release from the hospital in July 2009 and again in the August 2009 VA examination that he did not have suicidal thoughts, and declared in the May 2015 examination that he was here to "piss people off" and he did not have any intent or plan of suicide.  Furthermore, the May 2015 examiner opined that the Veteran's PTSD symptoms caused occupational and social impairment due to mild or transient symptoms, which decreased his work efficiency and ability to perform occupational tasks only during periods of significant stress, which warrants only a 10 percent rating.

Finally, although the Veteran asserted in the September 2016 VA examination that his situation had worsened since the previous examination, VA treatment records indicate that the Veteran had not been engaged in mental health treatment or taking any medication for PTSD since at least April 2012.  In Jones v. Shinseki, 26 Vet. App. 56, 63 (2012), the Court held that the Board may not deny entitlement to a higher evaluation on the basis of relief provided by medication when the effects of medication are not specifically contemplated by the rating schedule.  However, Diagnostic Code 9411 expressly authorizes VA to take into account the ameliorative effects of medication when evaluating PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9411 (providing a noncompensable PTSD evaluation when, inter alia, "symptoms are not severe enough ... to require continuous medication" and a 10% PTSD evaluation when, inter alia, "symptoms [are] controlled by continuous medication").  In short, the Board does not find that the Veteran's symptoms have been of such frequency, severity, and duration that they resulted in occupational and social impairment with reduced reliability and productivity to warrant a higher 50 percent evaluation at any point during the period of appeal.

Extraschedular Consideration

The Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected disability that would render the schedular criteria inadequate.  The Veteran's symptoms, including irritability, depressed mood, anxiety, impaired sleep, and feeling claustrophobic are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned disability rating for his level of impairment.  In other words, he did not have any symptoms from his service-connected disability that are unusual or different from those contemplated by the schedular criteria.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  Accordingly, the Board finds that referral for consideration of extraschedular ratings is not warranted, as the manifestations of the Veteran's disability are considered by the schedular rating assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.


ORDER

An initial rating in excess of 30 percent for PTSD is denied.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014). 

With regard to the claim for service connection for kidney stones, the Veteran asserts that his kidney problems are due to Agent Orange exposure in Vietnam.  See the October 2011 VA Form 9.    

The Veteran's DD Form 214 and prior rating decisions clearly reflect that the Veteran had service in Vietnam.  His exposure to herbicide agents such as Agent Orange may therefore be presumed.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.

Kidney stones is not included among the disabilities that may be presumptively service-connected on the basis of herbicide exposure.  38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.309(e).  However, service connection may still be granted on a direct basis for kidney stones as the result of the Veteran's in-service exposure to herbicides.  See Polovick v. Shinseki, 23 Vet. App. 48 (2009); see also 38 U.S.C.A. § 5103A)(d)(1); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Remand is therefore required to obtain a medical opinion on the issue of whether the Veteran's kidney stones may have been caused or aggravated by in-service exposure to herbicides.

With regard to the claim for an increased rating for coronary artery disease, the Veteran's representative asserted in a June 2017 brief that the most recent VA heart examination in January 2016 was conducted by a doctor who specializes in vascular surgery, which is unrelated to coronary artery disease, and thus rendered his medical opinions no more probative than lay assertions.  In addition, the examination was 17 months old, and thus inadequate to evaluate the current status of the Veteran's coronary artery disease.  As such, the representative requested a new examination conducted by a cardiologist.  The issue is therefore remanded to  obtain a medical opinion on the severity of the Veteran's coronary artery disease.

With regard to the issue of entitlement to a TDIU, any decision on the service connection and increased rating claim being remanded herein may affect the claim for a TDIU.  Consideration of entitlement to a TDIU must therefore be deferred until the intertwined issues are resolved or prepared for appellate consideration.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA kidney examination to determine the nature and likely etiology of any current kidney diagnoses.  The entire claims file, including a copy of this REMAND, must be reviewed by the examiner in conjunction with the examination.  All indicated studies, tests, and evaluations deemed necessary should be performed.

The VA examiner shall elicit from the Veteran and record a complete medical history and report detailed examination findings referable to the claimed current kidney stones or other kidney diagnoses.  

All diagnoses shall be reported.  The examiner should opine on whether it is at least as likely as not (a 50 percent or greater probability) that any kidney diagnosis is related to incident, injury, or event in active service, to include being caused or aggravated by in-service herbicide exposure. 

The examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.  

The examiner should note that it is inadequate to conclude that a kidney diagnosis, including kidney stones, is not related to service simply because it is not on VA's list of presumptive diseases associated with exposure to herbicides.  

2.  Schedule the Veteran for a VA examination by a cardiologist (or other cardiac specialist) to determine the current level of severity of the Veteran's coronary artery disease.  The entire claims file, including a copy of this REMAND, must be reviewed by the examiner in conjunction with the examination.  

All indicated tests and studies should be performed, and all findings should be set forth in detail.  The VA examiner should identify all present symptoms and manifestations attributable to the Veteran's service-connected coronary artery disease.  The examiner should provide to the greatest extent possible comprehensive information that addresses all components of the disability, to include an assessment of workload in terms of METs (metabolic equivalent) that results in dyspnea, fatigue, angina, dizziness or syncope; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray; left ventricular function; and commentary on the presence, or lack thereof, of congestive heart failure, and its frequency.  If a determination of METs by exercise testing cannot be done for medical reasons, then the examiner should provide an estimate of the level of activity expressed in METs and supported by specific examples (such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness or syncope.

3.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


